[Cite as State ex rel. Hunley v. Wainwright, 2021-Ohio-72.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

State ex rel. Harold Hunley,                            :

                 Relator,                               :

v.                                                      :          No. 20AP-208

Lyneal Wainwright, Warden,                              :      (REGULAR CALENDAR)

                 Respondent.                           :



                                            D E C I S I O N

                                    Rendered on January 14, 2021


                 Harold Hunley, pro se.

                                       IN HABEAS CORPUS
                                    ON SUA SPONTE DISMISSAL
BEATTY BLUNT, J.

        {¶ 1} Relator, Harold Hunley, filed this original action requesting this court to

issue a writ of habeas corpus and issue an order terminating his detention. Hunley is

incarcerated by the Ohio Department of Rehabilitation and Correction ("ODRC") on

convictions from Franklin County and Stark County.

        {¶ 2} It appears that Hunley is being detained on a combination of sentences from

six separate cases, three of which are definite sentences from Franklin County, one of

which is a definite sentence from Stark County, and the other two of which are pre-Senate

Bill 2 indefinite sentences from Stark County. In Franklin CP. Nos. 07CR-8887, 08CR-

3191, and 08CR-3192 he is serving concurrent sentences of 6 years for each case, in Stark

CP. No. 2001CR-0113(B), he is serving a sentence of 6 years; and in Stark CP. Nos. 89-
                                                                                             2
No. 20AP-208
9098 and 92-2692, he is serving indefinite sentences of 3 to 15 years in each case. Hunley

argues that these sentences should have been aggregated concurrently but that ODRC has

incorrectly aggregated some of them consecutively to extend his incarceration. He

contends that his maximum aggregate sentence of 30 years expired in March 2019 but

that he was denied release by the parole board in October 2019, and he was at that time

ordered to serve the entirety of his remaining sentence with a release date set for February

2025.

         {¶ 3} Hunley filed a petition for a writ of habeas corpus to this court on April 8,

2020. No answer was filed by the respondent. Pursuant to Civ.R. 53 and Loc.R. 13(M) of

the Tenth District Court of Appeals, this matter was referred to a magistrate who issued a

decision, including findings of fact and conclusions of law. The magistrate's decision is

appended hereto. The magistrate determined that because petitioner is incarcerated in

Marion County but filed his writ of habeas corpus in Franklin County, this court does not

have jurisdiction over the writ pursuant to R.C. 2725.03 and therefore, recommended this

court dismiss the petition. No objections to the magistrate's recommendation have been

filed. Pursuant to Civ.R. 53(D)(4), we review the recommendation for adoption by the

court.

         {¶ 4} At the time he filed his petition to this court, Hunley was housed by

respondent Warden Lyneal Wainwright at the Marion Correctional Institution in Marion

County, Ohio, and he remains detained there. R.C. 2725.03 provides in part that "[i]f a

person restrained of his liberty is an inmate of a state benevolent or correctional

institution, the location of which is fixed by statute and at the time is in the custody of the

officers of the institution, no court or judge other than the courts or judges of the county
                                                                                            3
No. 20AP-208
in which the institution is located has jurisdiction to issue or determine a writ of habeas

corpus for his production or discharge." (Emphasis added.)

       {¶ 5} In Goudlock v. Vorhiees, 119 Ohio St.3d 398, 2008-Ohio-4787, the Supreme

Court of Ohio held that an inmate's petition for a writ of habeas corpus was properly

dismissed because the inmate filed the petition in a county in which the inmate was not

incarcerated, contrary to the requirements of the statute. This case involves an identical

situation, as Hunley has filed his petition for habeas corpus relief in a county where he is

not confined. For this reason, dismissal of the writ for lack of territorial jurisdiction is

proper. See also State ex rel. Jefferson v. Ohio Dept. of Rehab. & Corr., 10th Dist. No. 19AP-

366, 2019-Ohio-4025, at ¶ 4 (adopting magistrate's decision and dismissing petition for

lack of territorial jurisdiction where habeas petitioner "incorrectly" filed action in county

where he was not confined).

       {¶ 6} Upon review of the magistrate's decision and independent review of the

record, we find the magistrate properly determined the facts and applied the appropriate

law. We accordingly adopt the magistrate's decision as our own, including the findings of

fact and conclusions of law contained therein, and dismiss the relator's petition for writ of

habeas corpus.

                                                                           Action dismissed.
                             BROWN and KLATT, JJ., concur.
                                    _____________
                                                                                       4
No. 20AP-208
                                        APPENDIX
                          IN THE COURT OF APPEALS OF OHIO

                               TENTH APPELLATE DISTRICT


State ex rel. Harold Hunley,                :

               Relator,                     :

v.                                          :                    No. 20AP-208

Lyneal Wainwright, Warden,                  :                (REGULAR CALENDAR)

               Respondent.                  :




                          MAGISTRATE'S DECISION

                                Rendered on April 15, 2020



               Harold Hunley, pro se.


                                      IN HABEAS
                               ON SUA SPONTE DISMISSAL

       {¶ 7} Relator, Harold Hunley, has filed this original action requesting this court

issue a writ of habeas corpus ordering respondent, Lyneal Wainwright, Warden, at Marion

Correctional Institution, to immediately release him from incarceration because his

sentence has expired.

Findings of Fact:
       {¶ 8} 1. Relator is an inmate currently incarcerated at Marion Correctional

Institution.

       {¶ 9} 2. Marion Correctional Institution is located in Marion County, Ohio.
                                                                                           5
No. 20AP-208
       {¶ 10} 3. The Tenth District Court of Appeals in which relator has filed this petition

for a writ of habeas corpus is located in Franklin County, Ohio.

Conclusions of Law:
              R.C. 2725.03 provides:
              If a person restrained of his liberty is an inmate of a state
              benevolent or correctional institution, the location of which is
              fixed by statute and at the time is in the custody of the officers
              of the institution, no court or judge other than the courts or
              judges of the county in which the institution is located has
              jurisdiction to issue or determine a writ of habeas corpus for
              his production or discharge. Any writ issued by a court or judge
              of another county to an officer or person in charge at the state
              institution to compel the production or discharge of an inmate
              thereof is void.


       {¶ 11} A writ of habeas corpus is an extraordinary remedy that is available only in

cases "where there is an unlawful restraint of a person's liberty and no adequate remedy at

law." Pratts v. Hurley, 102 Ohio St.3d 81, 2004-Ohio-1980.

       {¶ 12} Inasmuch as this court lacks territorial jurisdiction over relator’s habeas

corpus petition, it is this magistrate's decision that this court sua sponte dismiss his

complaint.


                                              /S/ MAGISTRATE
                                              STEPHANIE BISCA




                              NOTICE TO THE PARTIES

              Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign as
              error on appeal the court's adoption of any factual finding or
              legal conclusion, whether or not specifically designated as a
              finding of fact or conclusion of law under Civ.R. 53(D)(3)(a)(ii),
              unless the party timely and specifically objects to that factual
              finding or legal conclusion as required by Civ.R. 53(D)(3)(b).